DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-25 are pending upon entry of amendment filed on 1/8/18.

Claims 2 is withdrawn from the further consideration by the examiner 37 CFR 1.142 (b) as being directed to a non-elected species.

Claims 1, 3-25 are under consideration in the instant application.  

3.	The oath filed on 11/27/19 has been considered.

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claim(s) 1, 3-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pub. 2010/0172862.  

The claimed invention reads on any aqueous antibody formulation comprising an antibody of greater than 10mg/ml and diethylenetriamine, triethylenetetramine, tetraethylenepentamine and pentaethylenehexamine (for claim 1).

The ‘862 publication teaches antibody formulations comprising antibody, excipient and metal chelator (claims 54-62, 80, 84, [0064, 162]).

The ‘862 publication particularly discloses diethylenetriamine, triethylenetetramine, tetraethylenepentamine and pentaethylenehexamine as preferred chelators ([0064]).  Given that 

The ‘862 publication teaches the antibody of the interest includes humanized antibody that binds  CD20, TNF-alpha and/or HER2 ([0040-42]) and the antibody also includes antigen binding fragments, multivalent binding protein comprising conjugates, humanized or human chimeric antibody ([0088-105]), claims 10-15 reciting antibody fragments, monoclonal, humanized antibody, and chimeric antibody are included in this rejection.

Further, the humanized CD20, TNF-alpha and/or HER2 reads on trastzumab, rituximab, ([0040-0042], [155]) are readable upon claimed trastzuman, rituximab, infliximab, etanercept, and/or certolizumab pegol, TNFR:Ig reads on etanercept;  claims 13-15 are included in this rejection.

Moreover, the ‘862 publication teaches the antibody may be conjugated, or fused and the antibody encompasses rituximab ([93-95]).  Given that the rituximab taught, the limitations of claims 22-23 reciting pI range of the antibody are inherently met and included in this rejection.  

In addition, the ‘862 publication teaches packaging and administering of antibody formulation (p. 18-19) and the use of chelator at 1mM (Fig 10 and Example 8) and this concentration is extrapolated with other chelators ([062,162]).

As is evidenced in p. 37 of the specification, 100mg/ml of antibody is formulated with 0.1-5mg/ml of tetraethylenepentamine and pentaethylenehexamine being weight ratio is at least 10 as in claim 21 included in this rejection.  Therefore, the reference teachings anticipate the claimed invention.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1 and  3-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Pat 10, 532,098.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘098 patent recite a pharmaceutical composition comprising an antibody at 10mg/ml and a repeating units of ethyleneimine (n) in the oligomer from 3-5.  The antibody us trastuzumab, rituximab, infliximab, etanercept, or certolizumab.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 15, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644